Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application TR 2020/03364 filed in Turkey on 04/03/2020 and an application DE 20 2020 101 975 filed in Germany on 09/04/2020. It is noted, however, that applicant has not filed a certified copy of either of the applications as required by 37 CFR 1.55.
Acknowledgement is made of the interim copies of the foreign priority documents. Providing an interim copy of a foreign application under 37 CFR 1.55(j)  satisfies the requirement for a certified copy of the foreign application to be filed within the time limit set forth in 37 CFR 1.55(f), but a certified copy of the foreign application must still be filed during the pendency of the application, unless filed with a petition under 37 CFR 1.55(e), (f), or (g)  as appropriate. See MPEP§ 215.02(b).


Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-16, drawn to FIG. 1-7, classified in page 8 line 4 to page 10 line 28 of the specification.
II. Claims 17-20, drawn to FIG. 8, classified in page 10 line 30 to page 12 line 34.
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the particulars of invention II, directed to the main control unit and data gathering, is not required for the functional features of the passenger seat as claimed by invention I.  The subcombination of invention II has separate utility such as disclosed on page 12, lines 5-12 of the specification: “In addition to the connection with the presence sensor 8 and/or the belt sensor 10, the main control unit 201 can also be in operative connection with the reading light, the seat heater or heating pad 7, a lumbar support and/or a seat massage element or the massage pad 3, in order to transmit corresponding data on the behaviour or general presence of the passenger.  In this way, digital, i.e. computer-aided or programmed processing and profitable exploitation of information on the condition of the passenger and the passenger seat 100 in the vehicle 200 which the passenger has booked online or at another sales location is possible”.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The searches for invention I and II would require searching different classes/subclasses and/or employing different search queries which would result in a serious search burden. Further invention I and II are directed to different fields of endeavor, wherein invention I is directed to passenger comfort and mechanical features of a passenger seat as opposed to invention II which is directed to data gathering for marketing purposes.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Ryan Fountain (Reg. No. 30751) on 07/11/2022 a provisional election was made with traverse to prosecute the invention of I, claims 1-16.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 17-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: —COMMERCIAL VEHICLE PASSENGER SEAT FOR PASSENGER COMFORT—.


The disclosure is objected to because of the following informalities.  
Reference 105 “Hauptrahmen” on page 7, line 35 of the specification filed 11/02/2020 is not an English word. 
On page 12, line 8 “behaviour” should read —behavior—.
Appropriate correction is required.

Claim Objections
Claims 1-16 are objected to because of the following informalities.  
Claim 1 recites “A passenger seat... in the commercial vehicles and rail systems”, should read — A passenger seat... in [[the]] commercial vehicles and rail systems —.
Claim 1 recites “consisting of the following;”, should read — consisting of the following[[;]]: —.
Claim 1 recites “a seat portion on which the passenger sits and which is mounted parallel to the vehicle floor”, should read — a seat portion on which [[the]] a passenger sits and which is mounted parallel to [[the]] a vehicle floor —.
Claim 1 recites “a headrest... to the upper portion of said backrest and on which the passenger rests his/her head”, should read — a headrest... to [[the]] an upper portion of said backrest and on which the passenger rests his/her head —.
Claim 1 recites “an armrest... engaged to the point of junction of the seat portion and the backrest”, should read — an armrest... engaged to [[the]]a point of junction of the seat portion and the backrest —.
Claim 1 recites “to which the safety belt is fastened”, should read — to which [[the]]a safety belt is fastened —.
Claim 1 recites “a massage pad which protrudes the upper portion of the backrest”, should read — a massage pad which protrudes from the upper portion of the backrest —.
Claim 1 recites “a compressor generating air which is positioned on the bottom portion of the seat portion”, should read — a compressor generating air which is positioned on [[the]]a bottom portion of the seat portion —.
Claim 1 recites “a cooling pad which provides the air flow from the upper surface of the passenger seat”, should read — a cooling pad which provides [[the]] air flow from [[the]]an upper surface of the passenger seat —.
Claim 1 recites “a presence sensor... in order to determine whether there is a passenger on the passenger seat or not”, should read — a presence sensor... in order to determine whether  the passenger is on the passenger seat or not —.
Claim 1 recites “a belt sensor which is integrated to”, should read — a belt sensor which is integrated into —.
Claim 1 recites “a wireless connection module... through the mobile device”, should read — a wireless connection module... through [[the]]a mobile device —.
Claim 1 recites “an identification label... for identifying the passenger seat to the application downloaded to the mobile device”, should read — an identification label... for identifying the passenger seat to [[the]]an application downloaded to the mobile device —.
Claim 1 recites “a control unit where the data collected”, should read — a control unit where [[the]] data collected —.
Claims 2 recites “characterized in that, it comprises”, should read —  further comprising —.
Claim 3 recites “characterized in that, it comprises a charging unit which is positioned on the rear portion of the backrest”, should read — further comprising a charging unit which is positioned on [[the]] a rear portion of the backrest —.
Claim 4 recites “characterized in that, it comprises a holder made of elastic material which is positioned on the rear portion of the backrest”, should read —  further comprising a holder made of elastic material which is positioned on [[the]] a rear portion of the backrest —.
Claim 5 recites “characterized in that, it comprises a fan... is positioned on the bottom surface of the seat portion”, should read —  further comprising a fan... is positioned on [[the]] a bottom surface of the seat portion —.
Claim 6 recites “characterized in that, it comprises an air channel which connects the cooling pads and the fan to each other”, should read —  further comprising an air channel which connects the cooling pads and [[the]]a fan to each other —.
Claim 7 recites “characterized in that, the heating pads are fabric with electrical resistance”, should read —  wherein the heating pads are fabric with electrical resistance —.
Claim 8 recites “characterized in that, it comprises a presence sensor receiver which transmits the information of whether there is a passenger”, should read —  further comprising a presence sensor receiver which transmits the information of whether there is [[a]] the passenger —.
Claim 9 recites “characterized in that, it comprises a power unit... in order to provide the required energy for the operation of the compressor, presence sensor, fan, belt sensor, wireless charging unit, reading lamp and USB input/output”, should read — further comprising a power unit... in order to provide the required energy for the operation of the compressor, the presence sensor, a fan, the belt sensor, a wireless charging unit, a reading lamp and a USB input/output—.
Claim 10 recites “characterized in that, it comprises a wireless connection module using...”, should read — wherein the wireless connection module  uses...—.
Claim 11 recites “characterized in that, it comprises a mobile application...”, should read —  wherein the application is a mobile application...—.
Claim 12 recites “characterized in that, identification label is a QR code”, should read —  wherein the identification label is a QR code —.
Claim 13 recites “characterized in that, it comprises a control panel where the data transmitted... are displayed”, should read — further comprising a control panel where [[the]] data transmitted... [[are]] is displayed —.
Claim 14 recites “characterized in that, it comprises a USB input/output positioned on the handle...”, should read —  further comprising a USB input/output positioned on [[the]] a handle...—.
Claim 15 recites “characterized in that, it comprises an energy panel... to the lower portion of the seat portion”, should read —  further comprising an energy panel... to [[the]] a lower portion of the seat portion —.
Claim 16 recites “characterized in that, it comprises a reading lamp which is positioned on the handle”, should read —  further comprising a reading lamp which is positioned on [[the]] a handle —.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the following phrases render the claim indefinite for the reasons listed after each phrase. 
“A passenger seat which is developed to be used in the commercial vehicles and rail systems” renders the claim indefinite because it is unclear what functional limitations are imparted by the limitation “which is developed to be used”. 
“A passenger seat... consisting of the following... the passenger seat comprising” renders the claim indefinite because the transitional phrases “consisting of” and “comprising” have presumed meanings that define the scope of a claim with respect to what unrecited additional components or steps, if any, are excluded from the scope of the claim. The transitional phrase "consisting of" excludes any element, step, or ingredient not specified in the claim. The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See MPEP §2111.03. By using the transitional phrase “consisting of” followed by “comprising”, the scope of the claim is unclear as to whether the claim limitations are open-ended (allows for more elements than is explicitly claimed) or close-ended.
The use of the term “engaged” throughout the claim is unclear in meaning. The term “engaged” appears to be meant as “attached” or “connected”.
“an armrest which is engaged on at least one side of the seat, preferably is engaged to the point of junction of the seat portion and the backrest, can be opened and closed” renders the claim indefinite because it is unclear if “the seat” is in reference to the “seat portion” or the “passenger seat”, recited earlier in the claim. Further it is unclear whether the armrest is or is not attached to a point of junction of the seat and the back rest, and whether the armrest is able to be opened and closed (terms “preferably” and “can” make the claim ambiguous).
“a massage pad which protrudes the upper portion of the backrest covered with fabric outwardly” renders the claim indefinite because it is unclear what is meant by “covered with fabric outwardly” and whether the massage pad or the upper portion of the backrest is covered with fabric. 
“where the passenger lies back for increasing the ergonomics in the waist section” renders the claim indefinite because it is unclear what is meant by “increasing the ergonomics in the waist section”. Further, “the waist section” lacks antecedent basis.
“a massage pad...; is positioned within the backrest under the top covering and engaged to the main frame;” renders the claim indefinite because the second clause lacks a subject, i.e. it is unclear what “is positioned within the backrest under the top covering and engaged to the main frame”. Further both “the top covering” and “the main frame” lack antecedent basis. 
“a cooling pad...; is located between the frame on the massage pad positioned in the backrest portion of said passenger seat and within the seat portion and the fabric covering the upper portion... between the cooling pads” renders the claim indefinite because it is unclear whether there is a single cooling pad as initially claimed or a plurality of cooling pads as described in the subsequent locations and as referenced later in the claim. Additionally, the second clause lacks a subject, i.e. it is unclear what “is located between the frame on the massage pad positioned in the backrest portion of said passenger seat and within the seat portion and the fabric covering the upper portion”. Further, “the frame”, “the backrest portion”, and “the fabric covering the upper portion” lack antecedent basis. Finally it is unclear whether “the frame” is in reference to “the main frame” recited earlier in the claim or a different frame. 
“a heating pad which is located between the cooling pads and the top cover fabric within the backrest and seat portions of said passenger seat in order to heat the upper portion of the seat portion and the backrest contacting the passenger” renders the claim indefinite because it is unclear whether there is a single heating pad as initially claimed or a plurality of heating pads as described in the subsequent locations (“the upper portion of the seat portion” and “the backrest contacting the passenger”) later in the claim. Additionally, it is unclear what constitutes the “seat portions”. Finally, “the top cover fabric within the backrest” and “the upper portion of the seat portion” lack antecedent basis.
“a presence sensor which is positioned engaged with the main frame between the seat main frame and cooling pad” renders the claim indefinite because it is unclear what is meant by “which is positioned engaged”. Further it is unclear whether “the seat main frame” is in reference to “the frame” or “the main frame” recited earlier in the claim or a different frame, which presents a lack of antecedent basis. Finally, it is unclear which cooling pad (if a plurality of cooling pads is claimed, see rejection 8 above) is referenced.
“a belt sensor which is integrated to the belt buckle which is located at the point of junction of the backrest and seat portions” renders the claim indefinite because it is unclear whether “the belt buckle” is in reference to the “safety belt buckle” recited earlier in the claim or a different buckle. Additionally, it is unclear what constitutes the “seat portions”. Finally, it is unclear whether “the point of junction of the backrest and seat portions” is in reference to “the point of junction of the seat portion and the backrest” or a different junction. 
“a manual control panel preferably positioned on the armrest in order to allow the passenger to control the heating pad, cooling pad and massage pad” renders the claim indefinite because it is unclear whether the manual control panel is or is not positioned on the armrest. Further it is unclear whether the heating pad and the cooling pad are single pads or a plurality of pads, as recited earlier in the claim. 
“a wireless connection module... to allow the passenger to control the heating pad, cooling pad and massage pad” renders the claim indefinite because it is unclear whether the heating pad and the cooling pad are single pads or a plurality of pads, as recited earlier in the claim.

For the purposes of examination (see also objections to claim 1, above), the examiner will take claim 1 as —
A passenger seat  used in [[the]] commercial vehicles and rail systems used in passenger transportation,  comprising the following[[;]]:
a seat portion on which [[the]] a passenger sits and which is mounted parallel to [[the]] a vehicle floor; 
a backrest which is  attached to said seat portion and on which the passenger lies back; 
a headrest which is  attached to [[the]] an upper portion of said backrest and on which the passenger rests his/her head; 
an armrest which is  attached to at least one side of the passenger seat,  is  attached to [[the]] a point of junction of the seat portion and the backrest, and is configured to be opened and closed for allowing the passenger to rest his/her arm; 
a safety belt buckle which is  attached to the point of junction of the seat portion and the backrest, to which [[the]] a safety belt is fastened, the passenger seat further comprising: 
- a massage pad which protrudes from the upper portion of the backrest, where the massage pad is covered with fabric, and  where the passenger lies back for applying massage; where the massage pad is positioned within the backrest under [[the]] a top covering , attached to [[the]] a main frame; 
- a compressor generating air which is positioned on [[the]] a bottom portion of the seat portion facing the floor in order to inflate the massage pad by means of filling with air; 
- a plurality of cooling pads which  provide air flow from [[the]] an upper surface of the passenger seat and the seat portion contacting the passenger for cooling the passenger; where a first cooling pad is located between the main frame on the massage pad positioned in the backrest  of said passenger seat within the fabric covering the massage pad and a second cooling pad is within the seat portion  of the passenger seat; 
- a first heating pad which is located between the first cooling pad[[s]] and  the fabric covering the massage pad within the backrest and a second heating pad within the seat portion[[s]] of said passenger seat in order to heat [[the]] an upper portion of the seat portion and the backrest contacting the passenger; 
- a presence sensor which is positioned  between the  main frame and the second cooling pad in order to determine whether  the passenger is on the passenger seat or not; 
- a belt sensor which is integrated into the safety belt buckle which is located at the point of junction of the seat portion and the backrest  in order to determine whether the passenger sitting on the passenger seat fastens the safety belt or not; 
- a manual control panel  positioned on the armrest in order to allow the passenger to control the heating pads, the cooling pads, and the massage pad; 
- a wireless connection module which is  attached to the passenger seat in order to allow the passenger to control the heating pads, the cooling pads, and the massage pad through [[the]] a mobile device; 
- an identification label which is positioned on the passenger seat for identifying the passenger seat to [[the]] an application downloaded to the mobile device of the passenger; and 
- a control unit where [[the]] data collected from the presence sensor and the belt sensor are transmitted, is positioned within the vehicle—, based on FIG. 1-7 and the specification as a whole.
Dependent claims 2-16 inherit and do not cure the deficiencies of claim 1 and are therefore rejected on the same basis as outlined above.

Regarding claim 2, the phrase “an air pipe... engages the massage pad and the compressor to each other” renders the claim indefinite because it is unclear what is meant by engages.
For the purposes of examination, the examiner will take “an air pipe... engages the massage pad and the compressor to each other” as — an air pipe...  connects the massage pad and the compressor to each other —, based on FIG. 2 and page 7 of the specification. 

Regarding claim 3, the phrase “charge his/her mobile device without using a connection cable” renders the claim indefinite because it is unclear whether his/her mobile device is in reference to the previously recited mobile device in claim 1. 
For the purposes of examination, the examiner will take “charge his/her mobile device without using a connection cable” as — charge  the mobile device without using a connection cable —, based on page 5 of the specification.

Regarding claim 5, the phrase “for realizing the cooling process” renders the claim indefinite because it is unclear what is meant by realizing the cooling process. Additionally, “the cooling process” lacks antecedent basis. 
For the purposes of examination, the examiner will take “for realizing the cooling process” as — for  cooling  the passenger —, based on claim 1.

Regarding claim 6, the phrase “an air channel which connects the cooling pads and the fan to each other in order to transmit the air generated by the snail fan to the cooling pads” renders the claim indefinite because it is unclear whether the snail fan is different from or the same as the fan recited earlier in the claim. Additionally, it is unclear what is meant by a “snail fan”. 
For the purposes of examination, the examiner will take “an air channel which connects the cooling pads and the fan to each other in order to transmit the air generated by the snail fan to the cooling pads” as — an air channel which connects the cooling pads and the fan to each other in order to transmit the air generated by the  fan to the cooling pads —, based on FIG. 3 and page 7 of the specification.

Regarding claim 8, the phrase “a presence sensor receiver which transmits the information of whether there is a passenger on the passenger seat detected by the presence sensor to the main control unit” renders the claim indefinite because it is unclear how a receiver transmits information. Further it is unclear whether “the main control unit” is the same as or different from the control unit recited in claim 1.  
For the purposes of examination, the examiner will take “a presence sensor receiver which transmits the information... detected by the presence sensor to the main control unit” as — a presence sensor transmitter which transmits the information... detected by the presence sensor to the  control unit —, based on page 9 lines 23-27, FIG. 5, and FIG. 8 of the specification.

Regarding claim 9, the phrase “a power unit engaged to the passenger seat or vehicle body” renders the claim indefinite because it is unclear what is meant by “engaged”. 
For the purposes of examination, the examiner will take “a power unit engaged to the passenger seat or vehicle body” as — a power unit  attached to the passenger seat or vehicle body —, based on page 11, lines 12-15 and FIG. 7 of the specification.

Claim 10 contains the trademark/trade name “Bluetooth and/or Wi-Fi technology”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe wireless communication technology and, accordingly, the identification/description is indefinite. 
For the purposes of examination, the examiner will take “Bluetooth and/or Wi-Fi technology” as —  wireless technology —, based on the remaining limitations of claim 10.


Regarding claim 11, the phrase “a mobile application downloaded on the mobile device of the passenger in order to control/manage the passenger seat” renders the claim indefinite because it is unclear whether the mobile application recited in claim 11 is the same as or different from “the application downloaded to the mobile device” recited in claim 1. Further, if “a mobile application” is made in reference to the same “application” recited in claim 1, it is unclear how claim 11 further limits the scope of claim 1.
For the purposes of examination, the examiner will take “a mobile application downloaded on the mobile device of the passenger in order to control/manage the passenger seat” as —  the application downloaded on the mobile device of the passenger in order to control/manage the passenger seat —, based on page 10, lines 16-26.

Regarding claim 13, the phrase “the main control unit” renders the claim indefinite because the main control unit lacks antecedent basis. Further it is unclear whether “the main control unit” is claimed in  reference to the “control unit” recited in claim 1. 
For the purposes of examination, the examiner will take “the main control unit” as — the  control unit —, based on page 7, page 9, lines 24-27, and FIG. 8.

Regarding claim 14, the phrase “engaged to the rear portion of the head portion” renders the claim indefinite because it is unclear what is meant by “engaged” and “the rear portion” and “the head portion” lack antecedent basis. 
For the purposes of examination, the examiner will take “engaged to the rear portion of the head portion” as —  attached to [[the]] a rear portion of the  headrest —, based on page 11, lines 4-8.

Regarding claim 15, the phrase “an energy panel which is engaged to the lower portion of the seat portion, in which all electrical components, sensor circuits, electronic cards, cooling motors, heating resistors and compressor engine are located” renders the claim indefinite because it is unclear what is meant by “engaged”. Further it is unclear how “all electrical components” are located in the energy panel, attached to a lower portion of the seat portion. For example, the heating pads, previously recited in claim 1, comprising heating resistors, is located in positions to be in contact with the passenger. Finally, it is unclear what constitutes “all electrical components” and whether “sensor circuits, electronic cards, cooling motors, heating resistors and compressor engine” are in reference to previously cited elements or new elements and how all electrical components are located in the energy panel if parts of the previously mentioned electrical components such as the heating pads, the cooling pads, the massage pad, and the mobile device must be outside of the energy panel to function as claimed.
For the purposes of examination, the examiner will take “an energy panel which is engaged to the lower portion of the seat portion, in which all electrical components, sensor circuits, electronic cards, cooling motors, heating resistors and compressor engine are located” as — an energy panel which is  attached to [[the]] a lower portion of the seat portion, in which  the compressor, the presence sensor, and the wireless connection module are located —, based on page 11, lines 10-15, FIG. 7, and the locations of the compressor, presence sensor, and wireless connection module recited in claim 1.

Regarding claim 16, the phrase “a reading lamp which is positioned on the handle located on the rear part of the head portion” renders the claim indefinite because “the rear part” and “the head portion” lack antecedent basis. 
For the purposes of examination, the examiner will take “a reading lamp which is positioned on the handle located on the rear part of the head portion” as — a reading lamp which is positioned on [[the]] a handle located on [[the]] a rear part of the  headrest —, based on page 11 lines 17-20 of the specification, claim 1, and claim 14 where a rear portion of the head portion is taken as a rear portion of the headrest, i.e. the head portion is the headrest.

EXAMINER’S NOTE
The examiner notes there are various issues with the claim language as filed. The examiner recommends scheduling an interview regarding the indefinite language issues outlined above, as well as for the requirement of certified copies for foreign priority. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tawri M Matsushige whose telephone number is (571)272-3715. The examiner can normally be reached M-Th (0800-1400).

Conclusion
Benson et al. (US 2016/0354027 A1) discloses an occupant support system includes a vehicle seat and an electronics system for the vehicle seat. The electronics system includes a sensor system configured to obtain sensor data and a computer coupled to the sensor system to process the sensor data and perform a predetermined action using the sensor data.
Wolas et al. (US 2016/0304013 A1) discloses a method for thermally conditioning a space adjacent a seat assembly that includes activating a heating element positioned within the seat assembly beneath a seat covering. A fluid module that includes a fluid supply device and a thermoelectric element is activated to direct heated air from the fluid module to a space adjacent the seat assembly through a distribution system formed at least partially in the seat cushion. After a period of time, the heating element is deactivated.
Bajic et al. (US 2008/0296939 A1) discloses a vehicle ventilation system, where the system may include a generating source of compressed air; a receiver to receive and store the generated compressed air; a plurality of tubular members formed or extending through a cushion of the vehicle seat to a location proximate a contact surface of the seat, wherein the plurality of tubular members air in fluid communications with the receiver; and one or more valves for controlling the flow of air to the plurality of tubular members.
Garing et al. (US 2017/0283086 A1) discloses a crew information system that is coupled to sensors in passenger seats, seatbelts, tray tables and overhead bins. If the vehicle seat sensor subsystem senses a passenger on a seat and senses the corresponding passenger seat belt is unbuckled, the vehicle seat sensor subsystem may alert the flight crew of a non-compliance condition. The crew information system may also, for example, facilitate preparation for take-off by signaling the crew when, for all seats in which passengers are detected, all tray tables are stowed and all seatbelts are buckled.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tawri M Matsushige whose telephone number is (571)272-3715. The examiner can normally be reached M-Th (0800-1400).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571)270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.M.M./Examiner, Art Unit 3668                                                                                                                                                                                                        
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668